Title: Court Decree in the Case of JM and William Madison v. John Allbright and Others, 23 May 1803 (Abstract)
From: Orange County Courthouse
To: 


23 May 1803. Decision in favor of JM and William Madison, executors for the estate of James Madison, Sr., deceased, and against John Allbright, Bastien Dimbell, and Mathias Harner for nonpayment of a debt in the amount of £45 5s. Judgment to be discharged by the payment of £22 12s. 6d. with interest to be computed from 12 Jan. 1803 until payment.
 

   
   Letterbook copy (Vi: Orange County Courthouse Records). 1 p.


